Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.532 Filed 04/01/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

WISSAM AL-JANABI,

                     Plaintiff,

v.                                                      Case No. 20-12655

WAYNE STATE UNIVERSITY,

                Defendant.
________________________________/

             OPINION AND ORDER GRANTING DEFENDANT’S MOTION
                    TO DISMISS AND DISMISSING THIS CASE

       Plaintiff Wissam Al-Janabi brings this action alleging violations of the Equal

Educational Opportunities Act (“EEOA”), 20 U.S.C. § 1701 et seq., the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., Titles IV and VI of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000c-6 and 2000d et seq., the Family Educational Rights

and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, breach of contract, and the First

Amendment. (ECF No. 1, PageID.4.) Plaintiff was a graduate student at Defendant

Wayne State University and received a failing grade on a school project.

       Defendant has filed a motion to dismiss the complaint. (ECF No. 7, PageID.228.)

The matter has been thoroughly briefed. (ECF Nos. 10, 11.) The court has reviewed the

record and does not find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the

reasons provided below, Defendant’s motion will be granted.
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.533 Filed 04/01/21 Page 2 of 14




                                    I. BACKGROUND

       The following are facts as alleged in Plaintiff’s complaint. In a motion to dismiss,

the court accepts Plaintiff’s factual allegations as true but makes no overt finding as to

truth or falsity. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff does not present factual allegations in a clear and understandable way,

but the court can decipher the following facts. Plaintiff studied at Defendant’s University

of Medicine to receive a master’s in public health. (ECF No. 7, PageID.241; ECF No. 1,

PageID.5.) Plaintiff pursued the degree for seven years. (ECF No. 7, PageID.241; ECF

No. 1, PageID.5.)

       For the last project of his degree, Plaintiff received a failing grade. (ECF No. 7,

PageID.241; ECF No. 1, PageID.5.) Plaintiff protested the grade with his instructor and

soon thereafter he was charged with non-academic misconduct. (ECF No. 7,

PageID.241; ECF No. 1, PageID.5.) He asserts there were several procedural

irregularities with the grading process that applied only to him and not his peers. (ECF

No. 1, PageID.5.) In addition, Defendant allegedly did not provide Plaintiff with “records”

he requested for a period of two weeks. (Id.) Plaintiff seeks $2 million in damages as a

result of his inability to complete his degree. (Id., PageID.6.)

                                      II. STANDARD

       Defendant moves to dismiss the complaint for lack of jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) and for a failure to state a claim under Rule 12(b)(6).

(ECF No. 7.)




                                              2
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.534 Filed 04/01/21 Page 3 of 14




                                       A. Rule 12(b)(1)

       Rule 12(b)(1) permits parties to seek dismissal of claims for “lack of subject-

matter jurisdiction.” Such motions “fall into two general categories: facial attacks and

factual attacks.” United States v. Ritchie, 15 F.3d 592, 598 (1994). For a facial attack,

which concerns the legal sufficiency of the complaint, “the court must take the material

allegations of the petition as true and construed in the light most favorable to the

nonmoving party.” Id. (internal citation omitted).

       For an attack against “the factual existence of subject matter jurisdiction[,] . . . no

presumptive truthfulness applies to the factual allegations and the court is free to weigh

the evidence and satisfy itself as to the existence of its power to hear the case.” Id.

(internal citation omitted). “[A] trial court has wide discretion to allow affidavits,

documents and even a limited evidentiary hearing to resolve disputed jurisdictional

facts.” Ohio Nat. Life Ins. v. United States, 922 F.2d 320, 325 (6th Cir. 1990). The

“[p]laintiff bears the burden of establishing that subject matter jurisdiction exists,” and

factual findings made by the court to “are reviewed for clear error.” Cartwright v. Garner,

751 F.3d 752, 760 (6th Cir. 2014).

                                       B. Rule 12(b)(6)

       Under Rule 12(b)(6), a party can move to dismiss a complaint for “failure to state

a claim upon which relief can be granted.” When reviewing motions under Rule 12(b)(6),

the complaint is viewed in the light most favorable to the plaintiffs, the allegations in the

complaint are accepted as true, and all reasonable inferences are drawn in favor of the

plaintiffs. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain factual matter, accepted as


                                                3
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.535 Filed 04/01/21 Page 4 of 14




true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Determining plausibility is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. The plaintiff must

present “more than labels and conclusions.” Twombly, 550 U.S. at 545. “[A] formulaic

recitation of a cause of action's elements will not do.” Id.

       When reviewing a motion to dismiss, the court “may not consider matters beyond

the complaint.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009).

However, the court may consider “documents incorporated into the complaint by

reference . . . and matters of which a court may take judicial notice.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The court may also consider “a

document that is not formally incorporated by reference or attached to a complaint”

when “[the] document is referred to in the complaint and is central to the plaintiff’s

claim.” Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514 (6th Cir. 1999).

                                      III. DISCUSSION

       The court will first address Plaintiff’s breach of contract claim. It will then discuss

Plaintiff’s First Amendment, ADA, FERPA, EEOA, Title IV, and Title VI claims in turn.

                                   A. Breach of Contract

       Plaintiff’s breach of contract claim is facially barred by Defendant’s sovereign

immunity. The Eleventh Amendment states that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or


                                               4
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.536 Filed 04/01/21 Page 5 of 14




prosecuted against one of the United States by Citizens of another State, or by Citizens

or Subjects of any Foreign State.” U.S. Const. amend. XI. “With their ratification of the

federal Constitution, the States ceded many aspects of their sovereign authority to the

federal government—but not their immunity from civil suit.” Ladd v. Marchbanks, 971

F.3d 574, 578 (6th Cir. 2020). Sovereign immunity for state governments is “firmly

enshrined in our constitutional framework and shields the States from private lawsuits

absent their consent or permissible abrogation by Congress.” Crabbs v. Scott, 786 F.3d

426, 428-29 (6th Cir. 2015) (quoting Fed. Mar. Comm’n v. S.C. State Ports Auth., 535

U.S. 743, 752-53 (2002)).

       “Because a public university . . . is an arm of the state, it is entitled to Eleventh

Amendment immunity from suit for compensatory and punitive damages.” Qui v. Univ.

of Cincinnati, 803 F. App’x 837-38 (6th Cir. 2020); see also McCormick v. Miami Univ.,

693 F.3d 654, 661 (6th Cir. 2012) (“Since a public university qualifies as an arm of the

state . . . Miami University is immune from suit.”). In fact, the Sixth Circuit exhaustively

explained in Kreipke v. Wayne State University that Defendant qualifies as being an

“arm of the state” for purposes of Eleventh Amendment immunity. 807 F.3d 768, 775-81

(6th Cir. 2015); see also Richardson v. Wayne State Univ., 587 F. App’x 284, 286 (6th

Cir. 2014) (affirming dismissal of claims against Defendant on sovereign immunity

grounds). Thus, Defendant is entitled to sovereign immunity.

       “The Sixth Circuit has largely followed the ‘jurisdictional bar’ approach to

sovereign immunity.” Colvin v. Caruso, 605 F.3d 282, 289-90 (6th Cir. 2010) (quoting

Cady v. Arenac Cnty., 574 F.3d 334, 344 (6th Cir. 2009)). The question of sovereign

immunity can even be raised sua sponte “because it implicates important questions of


                                              5
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.537 Filed 04/01/21 Page 6 of 14




federal-court jurisdiction and federal-state comity.” Id.; accord Russell v. Lundergan-

Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015). “A dismissal for lack of jurisdiction does

not operate as an adjudication on the merits,” Holloway v. Brush, 220 F.3d 767, 778

(6th Cir. 2000) (quoting Fed. R. Civ. P. 41(b)), and dismissal on grounds of sovereign

immunity is without prejudice. See Ernst v. Rising, 427 F.3d 351, 367 (6th Cir. 2005)

(holding that there is a “heavy presumption” that dismissal of claim against a state

government on sovereign immunity grounds is “without prejudice”).

       State governments and state officers in their official capacities are entitled to

sovereign immunity for claims brought in federal court under state law. See Pennhurst

Sch. & Hosp. v. Halderman, 465 U.S. 89, 103-121 (1984) (“[I]t is difficult to think of a

greater intrusion on state sovereignty than when a federal court instructs state officials

on how to conform their conduct to state law.”); Ernst, 427 F.3d at 368-69 (finding that

the state of Michigan was entitled to sovereign immunity for state law claims because

“the States' constitutional immunity from suit prohibits all state-law claims filed against a

State in federal court, whether those claims are monetary or injunctive in nature”);

Foster v. Michigan, 573 F. App’x 377, 398 (6th Cir. 2014) (holding the state of Michigan

was immune from state-law claims). Thus, Defendant is immune from Plaintiff’s breach

of contract claim, and the claim will be dismissed without prejudice.

                                   B. First Amendment

       Defendant is also immune from Plaintiff’s First Amendment claim. Under 42

U.S.C. § 1983, individuals may recover damages against state officials for violations of

the Constitution. It is well established that “the Eleventh Amendment bars § 1983 suits

seeking money damages against states and against state employees sued in their


                                              6
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.538 Filed 04/01/21 Page 7 of 14




official capacities.” Rogers v. Banks, 344 F.3d 587, 594 (6th Cir. 2003); accord Cady,

574 F.3d at 342; see also Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 152 n.2 (6th Cir.

1995) (“The First Amendment claims against the Kentucky DOT are barred by Eleventh

Amendment immunity.”). Plaintiff’s First Amendment claim is barred by Defendant’s

sovereign immunity, and his claim will be dismissed without prejudice.

                                            C. ADA

       Congress has abrogated state sovereign immunity for some, but not all,

violations of the ADA. For instance, the Supreme Court held in Board of Trustees of

University of Alabama v. Garrett that Title I of the ADA does not abrogate sovereign

immunity. 531 U.S. 356, 374 (2001). However, in United States v. Georgia, the

Supreme Court held that Title II of the law did abrogate asserting sovereign immunity

“insofar as Title II creates a private cause of action for damages against the States for

conduct that actually violates the Fourteenth Amendment.” 546 U.S. 151, 159 (2006)

(emphasis removed). When determining whether sovereign immunity bars a Title II

action, courts consider:

       (1) which aspects of the State's alleged conduct violated Title II; (2) to
       what extent such misconduct also violated the Fourteenth Amendment;
       and (3) insofar as such misconduct violated Title II but did not violate the
       Fourteenth Amendment, whether Congress's purported abrogation of
       sovereign immunity as to that class of conduct is nevertheless valid.

Babcock v. Michigan, 812 F.3d 531, 534-35 (6th Cir. 2016) (quoting Georgia, 546 U.S.

at 159). Plaintiff’s complaint does not identify a violation of Title II, and the court is

unable to determine whether Defendant is entitled to sovereign immunity. Id. The ADA

claim is instead subject to dismissal for failure to state a claim. See Fed. R. Civ. P.

12(b)(6).


                                               7
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.539 Filed 04/01/21 Page 8 of 14




       Plaintiff in his complaint does not explain the legal basis for his ADA claim, nor

does he cite a valid statutory provision or caselaw. The complaint states only “Violation

of ADA law, section 504.” (ECF No. 1, PageID.5.) Even though Plaintiff proceeds pro

se, it is not the court’s responsibility to decipher and formulate a winning legal argument

for him. See Bass v. Wendy’s of Downtown, Inc., 526 F. App’x 599, 601 (6th Cir. 2013)

(“Although prisoner pro se litigants are given limited special aid and consideration, we

have made clear that non-prisoner pro se litigants are treated no differently than litigants

who choose representation by attorneys.”); United States v. Ninety Three Firearms, 330

F.3d 414, 428 (6th Cir. 2003) (quoting Brock v. Hendershott, 840 F.2d 330, 343 (6th Cir.

1988) (“[P]rohibiting special treatment for nonprisoner pro se litigants was only fair

because parties choosing to have counsel ‘must bear the risk of their attorney's

mistakes,’ and thus, ‘a litigant who chooses himself as a legal representative should be

treated no differently.’”). As a party to this lawsuit, he must “state a claim upon which

relief can be granted” and describe legal provisions that support his request for

damages. Fed. R. Civ. P. 12(b)(6); see McNeil v. United States, 508 U.S. 106, 113

(1993) (“[W]e have never suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who proceed without

counsel.”); Geboy v. Brigano, 489 F.3d 752, 767 (6th Cir. 2007) (stating that courts will

not “identify and address the arguments that [a party] could have made but did not”); In

re McFadden, 477 B.R. 686, 696 (N.D. Ohio 2012) (“The court is not tasked with

creating claims and arguments for pro se parties.”).

       Plaintiff cannot simply cite an entire body of law “ADA law” and survive a motion

to dismiss. The complaint mentions “section 504.” (ECF No. 1, PageID.5.) However, the


                                             8
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.540 Filed 04/01/21 Page 9 of 14




court is unaware of any section 504 in the ADA. The ADA occupies 42 U.S.C. § 12101

to 12213 of the U.S. Code. See Georgia, 546 U.S. at 153. Plaintiff does not explain or

describe how section 504 supports his claim under the ADA. Defendant believes

Plaintiff is referring to section 504 of the Rehabilitation Act, 29 U.S.C. § 794, in his

complaint. (ECF No. 7, PageID.250.) However, Plaintiff does not confirm this

assumption in his briefing, nor does he clarify what the legal basis of his ADA claim is.

See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (quotations removed)

(“It is not sufficient for a party to mention a possible argument in the most skeletal way,

leaving the court to . . . put flesh on its bones.”); Geboy, 489 F.3d at 767. In fact, a

“section 504” is not mentioned or cited once in Plaintiff’s briefing, and, in his response,

Plaintiff fails to cite a single statutory provision or case in his ADA analysis. (See ECF

No. 10, PageID.320-21.)

       The court will not identify a specific legal basis for Plaintiff’s claim, apply the facts

to the identified law, and argue against Defendant’s motion to dismiss on behalf of

Plaintiff. When describing the legal basis for his claim, Plaintiff’s complaint stated only

that there was a “Violation of ADA law, section 504.” (ECF No. 1, PageID.5.) Such a

complete lack of legal support cannot establish a valid claim for relief. As the Supreme

Court held in Twombly, “a formulaic recitation of a cause of action's elements” will not

survive a motion to dismiss. 550 U.S. at 54. Plaintiff’s complaint does not identify even a

coherent legal position, let alone substantive elements of a cause of action. See id.;

16630 Southfield Ltd. P’ship v. Flagstar Bank, 727 F.3d 502, 504 (6th Cir. 2013) (“[A]

plaintiff cannot overcome a Rule 12(b)(6) motion to dismiss simply by referring to

conclusory allegations in the complaint that the defendant violated the law.”).


                                               9
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.541 Filed 04/01/21 Page 10 of 14




       Plaintiff fails to provide legal support for a claim under the ADA, and the court

has no way to analyze whether Defendant’s sovereign immunity bars the ADA claim.

Dismissal with prejudice pursuant to Rule 12(b)(6) is justified.

                                         D. FERPA

       Plaintiff claims that Defendant “held [his] records hostage for about two weeks

until I sent them an email to remind them about the FERPA.” (ECF No. 1, PageID.5.)

Neither in the complaint nor in the briefing does Plaintiff cite a statutory provision or

case to support his claim. See McPherson, 125 F.3d at 995-96; Geboy, 489 F.3d at

767. As Defendant accurately explains, the Supreme Court determined in Gonzaga

University v. Doe that FERPA, 20 U.S.C. § 1232g, in the context of unauthorized

disclosures, does not create a private cause of action. 536 U.S. 273 (2002); United

States v. Miami Univ., 294 F.3d 797, 809 n.11 (6th Cir. 2002) (“FERPA does not create

personal rights that an individual may enforce.”); Bevington v. Ohio Univ., 93 F. App’x

748, 750 (6th Cir. 2004) (“[The plaintiff’s] FERPA claim was properly dismissed because

there is no private right of action under the FERPA.”). (ECF No. 7, PageID.264.)

Defendant also points out that FERPA allows schools to respond to requests for records

within forty-five days. 20 U.S.C. § 1232g. (ECF No. 7, PageID.264.) Plaintiff alleges

Defendant did not respond to a records request for “about” fourteen days, well before

the forty-five-day deadline. (ECF No. 1, PageID.5.)

       In response to Defendant’s arguments, Plaintiff states simply, without legal

support or explanation, that FERPA “[c]learly states that it is my right to get a copy of

my school records.” (ECF No. 10, PageID.321.) It is not the court’s responsibility to

argue on Plaintiff’s behalf, and his bare legal conclusions are not sufficient to survive a


                                             10
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.542 Filed 04/01/21 Page 11 of 14




motion to dismiss. See Twombly, 550 U.S. at 545; 16630 Southfield Ltd. P’ship, 727

F.3d at 504. The court will dismiss Plaintiff’s FERPA claim with prejudice for failure to

state a claim. Fed. R. Civ. P. 12(b)(6).

                                           E. EEOA

       The EEOA was enacted in 1974 to facilitate a more quick and seamless

transition away from racially segregated schools. 1 See Monell v. Dep’t of Soc. Sevs. of

City of N.Y., 436 U.S. 658, 697 n.63 (describing the EEOA’s history). Although Plaintiff

fails to cite a single provision of the EEOA in his complaint and briefing, 20 U.S.C. §

1703 of the law bars six specific practices. The provision states that “[n]o State shall

deny equal educational opportunity to an individual on account of his or her race, color,

sex, or national origin, by--

       (a) the deliberate segregation by an educational agency of students on the
       basis of race, color, or national origin among or within schools;

       (b) the failure of an educational agency which has formerly practiced such
       deliberate segregation to take affirmative steps, consistent with part 4 of
       this subchapter, to remove the vestiges of a dual school system;

       (c) the assignment by an educational agency of a student to a school,
       other than the one closest to his or her place of residence within the
       school district in which he or she resides, if the assignment results in a
       greater degree of segregation of students on the basis of race, color, sex,
       or national origin among the schools of such agency than would result if
       such student were assigned to the school closest to his or her place of
       residence within the school district of such agency providing the
       appropriate grade level and type of education for such student;

       (d) discrimination by an educational agency on the basis of race, color, or
       national origin in the employment, employment conditions, or assignment



1      The statute has not been the source of litigation in recent decades, but the
Supreme Court has noted that it could serve to abrogate state sovereign immunity. See
Horne v. Flores, 557 U.S. 433, 440 n.1 (2009). The Supreme Court in Horne did not
resolve the issue. Id.
                                             11
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.543 Filed 04/01/21 Page 12 of 14




       to schools of its faculty or staff, except to fulfill the purposes of subsection
       (f) below;

       (e) the transfer by an educational agency, whether voluntary or otherwise,
       of a student from one school to another if the purpose and effect of such
       transfer is to increase segregation of students on the basis of race, color,
       or national origin among the schools of such agency; or

       (f) the failure by an educational agency to take appropriate action to
       overcome language barriers that impede equal participation by its
       students in its instructional programs.”

20 U.S.C. § 1703.

       In the complaint, Plaintiff asserts merely “Violation to EEOA” and lists the

following factual allegations:

       The second project that was given to me by the course director herself
       without mutual agreement or discussion, this project lacks the essential
       biostatistical features, extremely vague, and based on three academic
       papers that each one has a different outcome and cannot be capered with
       others. Unlike my colleagues who obtained the same degree were
       assigned a proper project advisor who is a biostatistician and a project
       contain [sic] statistical analysis that conforms to our degree’s
       requirements. Furthermore, unlike my peers I was graded in less than an
       hour from submitting my final project paper (25 Pages), and without
       grading by an independent reader as their syllabus stated.

(ECF No. 1, PageID.5.)

       Nowhere in the complaint and briefing does Plaintiff identify violations of the

EEOA. There is no mention of racial segregation, affirmative action to reverse racial

segregation, assignment of a student to a public school not within the student’s local

school district, discrimination in how faculty and staff are employed and assigned to

school districts, transfers of students to further racial segregation, or failures to

overcome language barriers in public schools. See 20 U.S.C. § 1703. Further, Plaintiff

does not allege he was treated differently “on account of his or her race, color, sex, or

national origin,” the identity categories Congress created the EEOA to protect. Id. For

                                              12
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.544 Filed 04/01/21 Page 13 of 14




example, he claims all his “colleagues,” regardless of race, color, sex, or national origin,

were permitted to work with a biostatistician, but he was not. (ECF No. 1, PageID.5.)

       Defendant’s alleged failure to assign Plaintiff a scientific school project and its

decision to enact grading procedures that Plaintiff believes are unfair in no way relate to

the EEOA or racial desegregation. (ECF No. 1, PageID.5.) Plaintiff has presented no

legal basis for his EEOA claim beyond conclusory allegations of unlawful conduct,

Twombly, 550 U.S. at 545, 16630 Southfield Ltd. P’ship, 727 F.3d at 504, and his

factual allegations do not “state a claim to relief that is plausible on its face.” Ashcroft,

556 U.S. at 678. The court will dismiss Plaintiff’s EEOA claim with prejudice. See Fed.

R. Civ. P. 12(b)(6).

                                     F. Titles IV and VI

       The final two claims identified in Plaintiff’s complaint are those brought under

Title IV and VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000c-6 and 2000d et seq.

(ECF No. 1, PageID.4.) Plaintiff ignores the claims in his “Statement of Claim” section of

the complaint, and he alleges no facts in support of the claims. (See id., PageID.5.)

Furthermore, in his briefing, Plaintiff does not once mention or cite Title IV or Title VI.

Defendant correctly states that “Plaintiff fails to make any allegations whatsoever in

regard to Titles IV or VI,” and he “necessarily fails to plead the essential elements of

those claims.” See Twombly, 550 U.S. at 545. (ECF No. 7, PageID.265.) Dismissal of

the Titles IV and VI claims with prejudice is justified. See Fed. R. Civ. P. 12(b)(6).




                                              13
Case 3:20-cv-12655-RHC-APP ECF No. 13, PageID.545 Filed 04/01/21 Page 14 of 14




                                            IV. CONCLUSION

        Defendant is entitled to sovereign immunity for Plaintiff’s breach of contract and

First Amendment claims. In addition, Plaintiff has failed to state a claim under the ADA,

FERPA, EEOA, and Titles IV and VI. Accordingly,

        IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 7.) is GRANTED.

Plaintiff’s breach of contract and First Amendment claims are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s ADA, FERPA, EEOA, Title IV, and Title VI claims are

DISMISSED WITH PREJUDICE.

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: April 1, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 1, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\AL-JANABI.20-12655.MotiontoDismiss.RMK.1.docx




                                                      14
